Exhibit 10.1
AMERICA SERVICE GROUP INC.
1999 AMENDED AND RESTATED INCENTIVE STOCK PLAN
STOCK GRANT CERTIFICATE
This Stock Grant Certificate evidences a Stock Grant made pursuant to the
America Service Group Inc. (the “Company”) Amended and Restated 1999 Incentive
Stock Plan (the “Plan”) of ______ shares of restricted Stock to ______, who
shall be referred to as “Employee.” This Stock Grant is granted effective as of
_________, which shall be referred to as the “Grant Date.”

            AMERICA SERVICE GROUP INC.
      By:           Scott Hoffman, Senior Vice President and        Chief
Administrative Officer     

TERMS AND CONDITIONS
     § 1. Plan and Stock Grant Certificate. This Stock Grant is subject to all
of the terms and conditions set forth in this Stock Grant Certificate and in the
Plan. If a determination is made that any term or condition set forth in this
Stock Grant Certificate is inconsistent with the Plan, the Plan shall control.
All of the capitalized terms not otherwise defined in this Stock Grant
Certificate shall have the same meaning in this Stock Grant Certificate as in
the Plan. A copy of the Plan will be made available to Employee upon written
request to the corporate Secretary of the Company
     § 2. Stockholder Status. Employee shall have the right under this Stock
Grant to receive cash dividends on all of the shares of Stock subject to this
Stock Grant when and as the same are paid to the stockholders of the Company and
to vote such shares until Employee’s right to such shares is forfeited or
becomes nonforfeitable. If Employee forfeits any shares under § 3, Employee
shall at the same time forfeit Employee’s right to vote such shares and to
receive future dividends paid with respect to such shares. Any Stock dividends
or other distributions of property (other than cash dividends) made with respect
to shares that remain subject to forfeiture under § 3 shall be held by the
Company, and Employee’s rights to receive such dividends or other property
(other than cash dividends) shall be forfeited or shall be nonforfeitable at the
same time the shares of Stock with respect to which the dividends or other
property are attributable are forfeited or become nonforfeitable. Except for
(1) the right to receive cash dividends, which shall be paid when and if paid to
the stockholders of the Company and (2) the right to vote the shares of Stock
subject to this Stock Grant which are described in the first sentence of this §
2, Employee shall have no rights as a Stockholder with respect to such shares of
Stock until Employee’s interest in such shares has become nonforfeitable.

 



--------------------------------------------------------------------------------



 



     § 3. Vesting and Forfeiture.

  a.   Vesting. Subject to § 3(b), Employee’s interest in the Stock subject to
this Stock Grant shall become nonforfeitable in accordance with Exhibit B.    
b.   Forfeiture. If the employee’s employment is terminated for any reason,
except as set forth below, before his or her interest in all of the shares shall
have become nonforfeitable (as set forth in § 3(a) above), then he or she shall
forfeit that portion of shares which have not then previously become
nonforfeitable. Notwithstanding the foregoing, that portion of the shares that
have not previously become nonforfeitable in accordance with § 3(a) above shall
become fully nonforfeitable prior to the dates set forth in § 3(a) above if any
of the following occur:

  1.   If there is Change in Control of America Service Group Inc., the shares
shall become fully nonforfeitable immediately upon the occurrence of the event
causing the Change in Control. For purposes of this Agreement, the term Change
in Control shall have the meaning ascribed to it in Section 2 of the Plan;
provided, however, that if any Employee has a separate written employment
agreement that specifically defines Change in Control, such definition shall be
used for that Employee only.     2.   If the Employee’s employment with the
Company or any of its affiliates, parents or subsidiaries, is terminated due to
the death of the Employee, the shares shall become fully nonforfeitable upon the
date of death.     3.   If the Employee’s employment with the Company or any of
its affiliates, parents or subsidiaries is terminated due to the Disability of
the Employee, the shares shall become fully nonforfeitable upon such date of
termination. For purposes of this Agreement, the term Disability shall be
defined as the Employee failing to or being unable to perform, as determined by
the Committee in its sole discretion, the duties required of his or her job
because of any physical or mental infirmity, and such failure or inability shall
continue for any six consecutive months; provided, however that if any Employee
has a separate written employment agreement that specifically defines
Disability, such definition shall be used for that Employee only.     4.   If
the Employee’s employment with the Company or any of its affiliates, parents or
subsidiaries is terminated by the company due to any reason other than as set
forth above or other than for a “Termination for Cause”, the shares shall become
fully nonforfeitable upon the date of such termination. For purposes of this
Agreement a “Cause” shall mean: (i) intentional commission of an act, or failure
to act, in a manner which constitutes

2



--------------------------------------------------------------------------------



 



      dishonesty or fraud or which has a direct material adverse effect on the
Company or any of its affiliates, parents or subsidiaries or their respective
businesses, in each case as determined by the Committee in its sole discretion;
or (ii) Employee’s conviction of or a plea of guilty to any felony or crime
involving moral turpitude; provided, however that if any Employee has a separate
written employment agreement that specifically defines “Cause”, such definition
shall be used for that Employee only.

     § 4. Stock Certificates. Company shall issue a stock certificate for the
shares of Stock subject to this Stock Grant in the name of Employee upon
Employee’s execution of the irrevocable stock power in favor of Company attached
as Exhibit A. The Secretary of Company shall hold such stock certificate
representing such shares and any distributions made with respect to such shares
(other than cash dividends) until such time as his or her interest in such
shares have become nonforfeitable or have been forfeited. As soon as practicable
after each date as of which his or her interest in any shares becomes
nonforfeitable under § 3(a), Company shall issue to Employee a stock certificate
reflecting the shares in which his or her interest has become nonforfeitable on
such date (together with any distributions made with respect to the shares that
have been held by Company). If shares are forfeited, the shares (together with
any distributions made with respect to the shares that have been held by
Company) automatically shall revert back to Company.
     § 5. Nontransferable. No rights, other than nonforfeitable rights, granted
under this Stock Grant Certificate shall be transferable by Employee, other than
by will or by the laws of descent and distribution. The person or persons, if
any, to whom this Stock Grant is transferred by will or by the laws of descent
and distribution shall be treated after Employee’s death the same as Employee
under this Stock Grant.
     § 6. Other Laws. Company shall have the right to refuse to transfer shares
of Stock subject to this Stock Grant to Employee if Company acting in its
absolute discretion determines that the transfer of such shares might violate
any applicable law or regulation.
     § 7. No Right to Continue Service. Neither the Plan, this Stock Grant
Certificate, nor any related material shall give Employee the right to continue
in employment by the Company or any of its affiliates, parents or subsidiaries,
or shall adversely affect the right of ASG or any of its affiliates, parents or
subsidiaries to terminate Employee’s employment with or without cause at any
time.
     § 8. Governing Law. The Plan and this Stock Grant Certificate shall be
governed by the laws of the State of Delaware.
     § 9. Binding Effect. This Stock Grant Certificate shall be binding upon
Company and Employee and their respective heirs, executors, administrators and
successors.
     § 10. Headings and Sections. The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Stock Grant Certificate shall be to

3



--------------------------------------------------------------------------------



 



sections of this Stock Grant Certificate unless otherwise expressly stated as
part of such reference.
     § 11. Tax Withholding. This Stock Grant has been granted subject to the
condition that Employee consents to whatever action the Company directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which the Company determines are applicable.

4



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE STOCK POWER
     As a condition to the issuance to the undersigned of a stock certificate
for the ______ shares of Stock which were granted to the undersigned as a Stock
Grant under the America Service Group Inc. 1999 Amended and Restated Incentive
Stock Plan in the Stock Grant Certificate dated _________, the undersigned
hereby executes this Irrevocable Stock Power in order to sell, assign and
transfer to America Service Group Inc. the shares of Stock subject to such Stock
Grant for purposes of effecting any forfeiture called for under § 3(b) of the
Stock Grant Certificate and does hereby irrevocably give America Service Group
Inc. the power (without any further action on the part of the undersigned) to
transfer such shares of Stock on its books and records back to America Service
Group Inc. to effect any such forfeiture. This Irrevocable Stock Power shall
expire automatically with respect to the shares of Stock on the date such shares
of Stock are no longer subject to forfeiture under § 3(b) of such Stock Grant
Certificate or, if earlier, immediately after such a forfeiture has been
effected with respect to such shares of Stock.

         

 
Signature      

 
Printed Name      

 
Date

5



--------------------------------------------------------------------------------



 



Exhibit B
Vesting.
1. The Employee’s interest in the first one-third of the shares of Stock subject
to this Stock Grant (rounding down to the nearest whole number) shall become
nonforfeitable on the first anniversary of the Grant Date unless prior to the
first anniversary of the Grant Date the employee’s employment is terminated for
any reason except for the reasons set forth §§ 3(b)(2) through 3(b)(4).
2. The Employee’s interest in the second one-third of the shares of Stock
subject to this Stock Grant (rounding down to the nearest whole number) shall
become nonforfeitable on the second anniversary of the Grant Date unless prior
to the second anniversary of the Grant Date the employee’s employment is
terminated for any reason except for the reasons set forth §§ 3(b)(2) through
3(b)(4), and
3. The Employee’s interest in the third one-third of the shares of Stock subject
to this Stock Grant (rounding down to the nearest whole number) shall become
nonforfeitable on the third anniversary of the Grant Date unless prior to the
third anniversary of the Grant Date the employee’s employment is terminated for
any reason except for the reasons set forth §§ 3(b)(2) through 3(b)(4).

6